At the date of the assignment of the bond and mortgage to Mrs. Lange, the life tenant, the debt and the collateral mortgage were valid and outstanding. Her intention that there should be no extinguishment of the debt appears upon the face of the assignment. Down to the date of her assignment of the bond and mortgage to plaintiff in 1907, she was a mortgagee in possession, and the Statute of Limitations did not run against the debt. (Cherrington v. South Brooklyn Railway Co., 180 App. Div. 659, 665, citing Becker v. McCrea, 149 id. 211, 214; affd., 214 N. Y. 632; Carlin v. Bruhl, 188 App. Div. 216.) When the life tenant assigned the bond and mortgage to plaintiff, the debt was still unpaid and the mortgage was still valid and outstanding, and there was express declaration against merger. The foreclosure action was commenced in 1916. We are of opinion, therefore, that the defense of the Statute of Limitations was not made out. Jenks, P. J., Rich, Putnam, Kelly and Jaycox, JJ., concur.